Citation Nr: 0911499	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-31 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The issue of service connection for hypertension is not 
before the Board, as it was not formally appealed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the Video Conference Hearing in February 2009, the 
Veteran's representative requested that the Board remand the 
case to the RO to give the Veteran an opportunity to respond 
to the October 2008 supplemental statement of the case.     

The Board's duty to assist requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008), see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The duty to provide a medical examination or 
obtain a medical opinion arises if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of that disability; 
establishes that the Veteran suffered an event, injury, or 
disease in service or that certain diseases manifested during 
an applicable presumptive period; and indicates that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service.  38 
C.F.R.    § 3.159(c)(4) (2008).  Whether the evidence 
indicates that the disability may be associated with the 
Veteran's service is a low threshold.  McLendon, 20 Vet. App. 
at 82.  

Here, the evidence shows that the requirements triggering the 
duty to provide an examination for the Veteran's hearing loss 
and tinnitus claims have been met.  First, the Veteran's DD 
Form 214 showed that he operated an M-14 rifle.  In his claim 
for compensation, submitted in May 2006, the Veteran stated 
that his job as a combat medic in the Republic of Vietnam put 
him in close proximity to artillery being fired.  In a March 
2007 notice of disagreement, the Veteran stated he was 
assigned to the McGregor missile range during firing, in case 
a medic was needed; this assignment spanned from January to 
October 1970.  The Veteran also noted that he was present in 
Saigon during a mortar attack.  The evidence of record 
indicates that the Veteran was exposed to noise while on 
active duty.  

The Veteran has also submitted competent lay evidence of 
hearing loss and tinnitus.  His statements, along with 
letters by family members and friends, place the onset of his 
hearing and tinnitus problems in the early 1970s, upon his 
return from the Republic of Vietnam.  The Board makes no 
finding at this time as to whether this evidence satisfies 
the criteria for hearing loss or tinnitus for compensation 
purposes under VA regulations, but does find that it is 
sufficient evidence of a disability for the purpose of 
determining whether further development in the form of 
providing the Veteran with an examination is necessary.  See 
38 U.S.C.A. § 3.385 (2008).  

Given that the Veteran likely sustained acoustic trauma in 
service, has provided competent lay evidence showing current 
hearing and tinnitus problems and describing their onset as 
immediately following active duty, he should be provided with 
the appropriate VA medical examination.  McLendon, 20 Vet. 
App. at 82.  



Accordingly, the case is REMANDED for the following action:

1.	Please schedule an appropriate medical 
examination to ascertain the current 
nature and severity of the Veteran's 
claimed hearing loss and tinnitus.  All 
pertinent tests and studies should be 
accomplished and the findings reported 
in detail.  The examiner is requested 
to review all pertinent records 
associated with the claims file and, if 
the examiner finds that the Veteran has 
hearing loss or tinnitus, offer an 
opinion as to the following: is it as 
likely as not that the Veteran's 
hearing loss and tinnitus relate to 
active service.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

2.	Thereafter, the Veteran's claims of 
entitlement to service connection for 
hearing loss and tinnitus should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




